DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 10/27/22.  Accordingly, claims 1-23 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9 and 11-14	are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2012/0076234) in view of Batruni (2009/0054999), both previously cited.
-Regarding claim 1, Kim et al  teaches a method, performed by a wireless RF transmitter (“transmitter”, [0039]) for a wireless RF transmission, the method (see figure 3) comprising:
performing a frequency up-conversion, via using a RF up-converter (270, 280) on input data (inputted to (270) from (330)) and providing output data (outputted from the RF up-converter to an antenna (395) for the wireless RF transmission) based partly on the input data being processed  under the frequency up-conversion, the output data representative of at least a portion of the input data being processed according to the frequency conversion (see [0042]).
	Kim et al  does not teach that whether the  method comprising: selecting a processing mode for frequency-up conversion from among a plurality of processing modes, each processing mode of a plurality of single processing modes of the plurality of processing modes associated with a respective plurality of coefficients; implementing the selected processing mode for the frequency-up conversion, wherein implementing the selected processing mode comprises implementing a frequency up conversion stage using a processing unit; mixing input data at the processing unit with at least a portion of a plurality of coefficients, the plurality of coefficients specific to the selected processing mode, wherein mixing the input data comprises calculating, at a multiplication/accumulation processing unit, a processing result; and providing, from the processing unit, output data based partly on the processing result, the output data at least in part representative of a portion of the input data being processed according to the frequency up conversion, as claimed.
In analogous art, Batruni teaches a processing unit  (400) implemented with a processing mode (shown in figure 4) , wherein in accordance with the processing mode,  the processing unit implements/emulates the processing mode for processing of a device (“system”, [0024])  , wherein implementing/emulating the  processing mode comprises: emulating/implementing the processing of the device as a processing stage using the processing unit; mixing input data (un)  at the processing unit with a plurality of coefficients (G~n), or namely with at least a portion of the plurality of coefficients,
wherein mixing the input data comprises calculating, at a multiplication/accumulation processing unit (402) of the processing unit, a processing result (outputted from (402)); and providing, from the processing unit, output data (yn) based partly on the processing result, the output data as representative of, or least in part representative of, a portion of the input data being processed according to the processing of the device, (see figure 4 and [0035-0036, 0038, 0039]), and
wherein the plurality of coefficients are specific to and representative of  the processing mode, which in turn, is selected via a processing mode selection performed by a switch (shown in figure 9B) selecting the processing mode (represented by (G~1, G~2 or G~3), figure 9B) for the processing of the device  from among a plurality of processing modes (represented by (G~1, G~2 and  G~3), figure 9B), each processing mode of the plurality of  processing modes associated with and represented by a respective plurality of coefficients ((G~1, G~2 or G~3), figure 9B) being selected by the switch, (see [0038, 0053-0055]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al, as taught by Batruni, in such a way that the wireless RF transmitter would further comprise a processing unit (as taught by Batruni) for implementing/emulating a processing as the frequency up-conversion of the RF up-converter , wherein the method would further comprise:  selecting, via a selection, a processing mode for the frequency-up conversion from among a plurality of processing modes, each processing mode of a plurality of single processing modes (being the plurality of processing modes) of the plurality of processing mode associated with a respective plurality of coefficients selected by the selection; implementing the selected processing mode for the frequency-up conversion, wherein implementing the selected processing mode comprises implementing the frequency-up conversion as  a frequency up conversion stage using the processing unit; mixing input data, (being the input data obtained from (300),figure 3 of Kim et al ) and subject to be inputted to  ((270), figure 3 of Kim et al) of the RF up-converter),  at the processing unit with at least a portion of a plurality of coefficients, the plurality of coefficients specific to the selected processing mode, wherein mixing the input data comprises calculating, at a multiplication/accumulation processing unit of the processing unit, a processing result; and providing, from the processing unit, output data based partly on the processing result, the output data at least in part representative of a portion of the input data being processed according to the  frequency up conversion, (as taught by Batruni), so that the wireless RF transmitter would be enhanced with capability to provide the output data in place of actual output data of the  RF up-converter for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever the RF up-converter is unavailable  in the wireless RF transmitter.
-Regarding claim 3, Kim et al in view of Batruni teaches that the method comprises: transmitting the output data via a radio frequency (RF) antenna (395) at a frequency associated with the frequency up conversion, the frequency being an intermediate frequency of output from  (350), upconverted by the frequency up-conversion  (see figure 3 and [0042] of Kim et al).
-Regarding claim 4, Kim et al  in view of Batruni teaches that the RF antenna is configured to wirelessly transmit, or namely radiate, at a frequency (being the upconverted intermediate frequency)  to which the output data was up-converted (see figure 3 and [0042] of Kim et al).
-Regarding claim 7, Kim et al  in view of Batruni teaches that resultedly, the output data is an approximation of the output data being up converted  in frequency by the RF up-converter (270, 280) of the wireless RF transmitter (as a wireless transmitter) performing operations of the frequency up-conversion  as a  frequency up conversion stage on the input data (see figure 3 and [0042] of Kim et al).
-Regarding claim 8, Kim et al  teaches that the input data is, or namely corresponds to, time-domain OFDM symbols (outputted from (330)), wherein the output data corresponds to the time-domain OFDM symbols  as OFDM symbols to be transmitted at a specific radio frequency (being an intermediate frequency of output from  (350), upconverted by the frequency up-conversion) for the RF transmission (see figure 3 and [0040. 0042] of Kim et al).
-Regarding claim 9, Kim et al  teaches a method, performed by a system comprising a wireless RF transmitter (“transmitter”, [0039]) for a wireless RF transmission in accordance with an OFDM wireless protocol (referred to “OFDM”s , [0040, 0041]) and a wireless RF receiver (“receiver”, [0039]) for a wireless RF reception in accordance with the OFDM wireless protocol, the method (see figures 3 and 4) comprising:
(in accordance with a processing mode for transmission (shown in figure 3)), performing a combination of a IFFT processing (via using an IFFT processor (330) of the wireless RF transmitter and a frequency up-conversion (via using a RF up-converter (270, 280) of the wireless RF transmitter) on input data (inputted to the IFFT processor  from (250)) and providing output data (outputted from the RF up-converter to an antenna (395) for the wireless RF transmission) based partly on the input data being processed  under the IFFT processing and the frequency up-conversion, the output data representative of at least a portion of the input data being processed according to the IFFT processing and  the frequency up-conversion (see figure 3 and [0042]), and
(in accordance with a processing mode for reception (shown in figure 4)), performing a combination of frequency down-conversion (via using a frequency downconverter (415, 420, 425) of the wireless RF receiver and a FFT processing (via using a FFT processor (430, 432) of the wireless RF receiver) on input data (inputted to the frequency downconverter  from (410)) and providing output data (outputted from the FFT processor to (255)) based partly on the input data being processed  under the frequency down- conversion and the FFT processing,  the output data representative of at least a portion of the input data being processed according to the frequency down- conversion and the FFT processing (see figure 4 and [0043]),
Kim et al  does not teach whether the method comprises:  selecting a multi-processing mode from among a plurality of processing modes, each processing mode of a plurality of multi-processing modes of the plurality of processing modes associated with a respective plurality of coefficients, wherein the plurality of multi-processing modes include at least two processing aspects of an OFDM wireless protocol; implementing the selected multi-processing mode on at least one processing unit in accordance with the OFDM wireless protocol; mixing input data received at the at least one processing unit using a plurality of coefficients, the plurality of coefficients selected to implement the selected multi-processing mode; and providing output data based partly on the input data being mixed using the plurality of coefficients, the output data representative of a portion of the input data being processed in accordance with the OFDM wireless protocol, as claimed.
In analogous art, Batruni teaches a processing unit  (400) implemented with a processing mode (shown in figure 4) , wherein in accordance with the processing mode,  the processing unit implements/emulates the processing mode for processing of a device (“system”, [0024])  , wherein implementing/emulating the  processing mode comprises: emulating/implementing the processing of the device using the processing unit; mixing input data (un)  at the processing unit with a plurality of coefficients (G~n), and providing, from the processing unit, output data (yn) based partly on the input data being mixed using the plurality of coefficients, the output data representative of a portion of the input data being processed according to the processing of the device,  (see figure 4 and [0035-0036, 0038, 0039]), and
wherein the plurality of coefficients are specific to and representative of  the processing mode, which in turn, is selected via a processing mode selection performed by a switch (shown in figure 9B) selecting the processing mode (represented by (G~1, G~2 or G~3), figure 9B) for the processing of the device  from among a plurality of processing modes (represented by (G~1, G~2 and  G~3), figure 9B) of the device, each processing mode of a plurality of  processing modes associated with and represented by a respective plurality of coefficients ((G~1, G~2 or G~3), figure 9B), (see [0038, 0053-0055]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al, as taught by Batruni, in such a way that the system would further comprise a processing unit (as taught by Batruni) to be further comprised either in the wireless RF transmitter for implementing/emulating a processing as the combination of the  IFFT processing and the RF up-conversion for the wireless RF transmission in accordance with the OFDM wireless protocol, or further comprised in the wireless RF receiver for implementing/emulating a processing as the combination of frequency down-conversion and the FFT processing for the wireless RF reception in accordance with the OFDM wireless protocol, wherein the method would further comprise:  selecting a processing mode from among a plurality of processing modes, each processing mode of a plurality of multi-processing modes (being the plurality of processing modes) of the plurality of processing modes associated with, and represented by, a respective plurality of coefficients, via selecting the respective plurality of coefficients, wherein the plurality of multi-processing modes include two processing aspects of the OFDM wireless protocol, of which one aspect is a plurality of coefficients for implementing/emulating a processing as the combination of the  IFFT processing and the RF up-conversion for the wireless RF transmission in accordance with the OFDM wireless protocol and another aspect is a plurality of coefficients for implementing/emulating a processing as the combination of the RF down conversion and the FFT processing for the wireless RF reception in accordance with the OFDM wireless protocol; implementing the selected multi-processing mode on the processing unit for the processing as the combination of the  IFFT processing and the RF up-conversion for the wireless RF transmission in accordance with the OFDM wireless protocol, or the processing as the combination of the  RF down conversion and the FFT processing  for the wireless RF reception in accordance with the OFDM wireless protocol; mixing input data received at the processing unit using the respective plurality of coefficients, the plurality of coefficients selected to implement the selected processing mode; and providing output data based partly on the input data being mixed using the plurality of coefficients, the input data being the one subject to be inputted to the IFFT processor  from ((250), figure 3 of Kim et al ) or the one subject to be inputted to the RF down conversion from ((410, figure 4 of Kim et al), the output data representative of a portion of the input data being processed by the processing unit in accordance with the OFDM wireless protocol, so that the wireless RF transmitter would be enhanced with capability to provide the output data in place of actual output data of the  RF up-converter for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever the IFFT processor and the RF up-converter (together as a device) are unavailable  in the wireless RF transmitter, or the wireless RF receiver would be enhanced with capability to provide the output data in place of actual output data of the FFT processor for the wireless RF reception, via using the processing unit,  whenever the RF down converter and the FFT processor (together as a device) are unavailable  in the wireless RF receiver, (the processing mode considered here equivalent with the limitation “multi-processing mode” and hereafter called so, and the plurality of processing mode equivalent with “ plurality of multi-processing modes” and hereafter called so) .
-Regarding claim 11, Kim et al in view of Batruni  teaches that the method comprises transmitting, via the antenna ((395), figure 3 of Kim et al),  the output data via an RF antenna (being the antenna (395)) at a frequency specified by the OFDM wireless protocol, the frequency being an intermediate frequency of output from  (350), upconverted by the frequency up-conversion  (see figure 3 and [0042] of Kim et al).
-Regarding claim 12, as for claim 9,  Kim et al  in view of Batruni teaches that the selected multi-processing mode is, or namely corresponds to, a multi-processing mode comprising the inverse fast Fourier transform (IFFT) processing mode (indicated by the IFFT processing)  and the frequency up conversion processing mode (indicated by the RF up-conversion) in accordance with the  OFDM wireless protocol for the wireless RF transmission of the wireless RF transmitter.
-Regarding claim 13, as for claim 9, Kim et al  in view of Batruni teaches that the selected multi-processing mode comprises an inverse fast Fourier transform (IFFT) processing mode (indicated by the IFFT processing), and a frequency up conversion mode (indicated by the RF up-conversion) for the wireless RF transmission of the wireless RF transmitter.
-Regarding claim 14, as for claim 9, Kim et al  in view of Batruni teaches that the selected multi-processing mode comprises a frequency down conversion mode (indicated by the frequency down conversion), a fast Fourier transform (FFT) processing mode (indicated by the FFT processing) for the wireless RF reception of the wireless RF receiver.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, in view of Batruni, Symes (2013/0022128) previously cited and Zhang et al (8,773,969) previously cited.
-Regarding claim 15, Kim et al  teaches an apparatus (“transmitter”, [0039]) for a wireless RF transmission in accordance with an OFDM wireless protocol (referred to “OFDM”s , [0040, 0041]), wherein the apparatus (see figure 3) performs a method comprising: a IFFT processing (via using an IFFT processor (330) of the wireless transmitter on input data (inputted to the IFFT processor  from (250)) and providing output data for the wireless RF transmission.
Kim et al  does not teach that the method comprises:  selecting a processing mode for inverse Fast Fourier transform (IFFT) processing from among a plurality of processing modes, each processing mode of a plurality of single processing modes associated with a respective plurality of coefficients; implementing the selected processing mode for the IFFT processing, wherein implementing the selected processing mode comprises implementing a IFFT stage using the at least one processing unit; mixing input data at the at least one processing unit with at least a portion of a plurality of coefficients, the plurality of coefficients specific to the selected processing mode selection, wherein mixing the input data comprises calculating, at at least a portion of the plurality of multiplication/accumulation processing units, the input data with respective coefficients of the plurality of coefficients to generate a plurality of processing results; and providing, from the processing unit, output data based partly on the plurality of processing results, as claimed.
In analogous art, Batruni teaches a processing unit  (400) implemented with a processing mode (shown in figure 4) , wherein the processing unit comprises a plurality of multiplication/accumulation processing units, each comprising an adder and feedback path (together being included in (402)) and a memory ( (G~1), (G~2), (G~3), figure 9B) wherein in accordance with the processing mode,  the processing unit implements/emulates the processing mode for processing of a device (“system”, [0024])  , wherein implementing/emulating the  processing mode comprises: emulating/implementing the processing of the device using the processing unit as an IFFT stage using the processing unit; mixing input data (un)  at the processing unit with a plurality of coefficients (G~n),  or  namely with at least a portion of the plurality of coefficients, the plurality of coefficients specific to the processing mode, wherein mixing the input data comprises calculating, at the plurality of multiplication/accumulation processing units, or namely at at least a portion of the plurality of the multiplication/accumulation processing units, the input data with respective coefficients of the plurality of coefficients to generate a plurality of processing results  (X0 n+1), (X1 n+1), (X2 n+1)) ; and providing, from the processing unit, output data (yn) based partly on the plurality of processing results (see figure 4 and [0035-0036, 0038, 0039]),
wherein the plurality of coefficients are specific to and representative of  the processing mode, which in turn, is selected via a processing mode selection performed by a switch (shown in figure 9B) selecting the processing mode (represented by (G~1, G~2 or G~3), figure 9B) for the processing of the device  from among a plurality of processing modes (represented by (G~1, G~2 and  G~3), figure 9B) of the device, each processing mode of plurality of  processing modes associated with and represented by a respective plurality of coefficients ((G~1, G~2 or G~3), figure 9B) being stored in the memory and selected by the processing mode selection , (see [0038, 0053-0055]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al, as taught by Batruni, in such a way that the apparatus would further comprise a processing unit (as taught by Batruni) for implementing/emulating a processing as the   IFFT processing for the wireless RF transmission, the processing unit comprising a plurality multiplication/accumulation processing units and a memory (as taught by Batruni),  wherein the method would further be performed by the processing unit, and comprise: selecting a processing mode for the IFFT processing from among a plurality of processing modes, each processing mode of a plurality of single processing modes (being the plurality of processing modes) of the plurality of processing modes associated with a respective plurality of coefficients retrieved from the memory; implementing the selected processing mode for the IFFT processing, wherein implementing the selected processing mode comprises implementing the IFFT processing as  a IFFT stage using the processing unit; mixing input data at the processing unit with at least a portion of a plurality of coefficients, the plurality of coefficients specific to the selected processing mode, wherein mixing the input data comprises calculating, at the plurality of multiplication/accumulation processing units, or namely at at least a portion of the plurality of multiplication/accumulation processing units, the input data with respective coefficients of the plurality of coefficients to generate a plurality of processing results; and providing, from the processing unit, output data based partly on the plurality of processing results, (as taught by Batruni), the input data being the one subject to be inputted to the IFFT processor  from ((250), figure 3 of Kim et al,  so that the apparatus  would be enhanced with capability to provide the output data in place of actual output data of the  IFFT processor for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever the FFT processor is  unavailable  in the apparatus, (the plurality of processing modes considered here equivalent with the limitation “plurality of single processing modes” and hereafter called so).
Kim et al  in view of Batruni does not teach whether the processing unit  comprises a plurality of memory look-up units, as claimed.
In analogous art, Symes teaches that a memory (340) can comprise a plurality of memory look-up units (REGISTERS) for storing and retrieving a plurality of respective pieces of information, (see figure 3 and [0052, 0053]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni, as taught by Symes, in such a way that the memory of the processing unit would comprise a plurality of memory look-up units (as taught by  Symes) for storing the plurality of coefficients, wherein the plurality of coefficients would be retrieved from respective memory look-up units of the plurality of memory look-up units (as taught by  Symes), so that the memory would be enhanced with the plurality of memory look-up units for efficiently storing and retrieving the plurality of coefficients to respective multiplication/accumulation processing unit of the plurality of multiplication/accumulation processing units.
In further comparison, Kim et al  in view of Batruni and Symes  does not teach that the apparatus comprises non-transitory computer readable media encoded with executable instructions which, when executed by the processing unit, is configured to cause the apparatus to perform the method, as claimed.
In analogous art, Zhang et al  teaches that a device (“one or more data processing apparatus”, col. 14, lines 14-15)  can be implemented with non-transitory computer readable media (“computer-readable medium”, col. 14, line 16) encoded with executable instructions (“program”, col. 14, line 16)  which, when executed by a processing unit (“computer”, col. 14, line 42) , is configured to cause the device to perform a method of the device, (see col. 14, lines 7-45).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni and Symes, as further taught by Zhang et al, in such a way that the processing device would be programmable, wherein the apparatus would comprise non-transitory computer readable media encoded with executable instructions which, when executed by the processing unit, is configured to cause the apparatus to perform the method, so that the apparatus/the processing device would be enhanced with programmability.
-Regarding claim 16, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the apparatus comprises a radio frequency (RF) antenna (395) configured to transmit the  RF wireless transmission comprising the output data (see figure 3 of Kim et al).
-Regarding claim 17, as for claim 15, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that resultedly, the method comprises providing, by respective memory look-up units of the plurality of memory look-up units, a respective coefficient of the plurality of coefficients to a respective multiplication/accumulation processing unit of the plurality of multiplication/accumulation processing units.
-Regarding claim 18, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the apparatus is, or namely corresponds to, an appliance device ((130), figure 1 of Kim et al).
-Regarding claim 19, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that resultedly, the method comprises: obtaining, from at least a portion of the plurality of memory look-up units, the plurality of coefficients based on the implemented processing mode for the IFFT processing.
-Regarding claim 20, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the implemented processing mode for IFFT processing is processed in accordance with an OFDM wireless protocol (referred to “OFDM”, [0040] of Kim et al ).
-Regarding claim 21, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the input data being the one which comprises modulated symbols (outputted from ((250), figure 3 of Kim et al) in accordance with OFDM subcarriers (“carrier buckets”, [0040] of Kim et al ), (see [0040] of Kim et al).
-Regarding claim 22, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the output data comprises time-domain OFDM symbols (for being in place of time-domain OFDM symbols outputted from the IFFT processor ((330), figure 3 of Kim et al).
-Regarding claim 23, Kim et al  in view of Batruni, Symes and Zhang et al  teaches that the IFFT processing is associated with a number of points (= 512 points)  for the IFFT processing (see [0049] of Kim et al), wherein as for claim 15, the plurality of coefficients is indicative of the processing mode for implementing the IFFT processing, or namely, the plurality of coefficients is associated with a number of points for the IFFT processing.
Claims  5, 6 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  in view of Batruni, and further in view of Symes.
-Regarding claim 5, as for claim 1,  Kim et al  in view of Batruni teaches that the plurality of coefficients are associated with, and obtained by being based on, the selected processing mode and used by the processing unit to provide the output data, in place or actual output data of the RF up-conveter of the wireless RF transmitter.
Kim et al  does not teach whether retrieving, by respective memory look-up units of a plurality of memory look-up units of the processing unit, the plurality of coefficients from a  memory, as claimed.
Batruni teaches that a plurality of coefficients can be retrieved from a memory (represented by (G~1, G~2 or G~3), figure 9B).
On the other hand, Symes  teaches that a memory (340) can comprise a plurality of memory look-up units (REGISTERS) for storing and retrieving a plurality of respective pieces of information, (see figure 3 and [0052, 0053]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni, as further taught by Batruni and by Symes, in such a way that the processing unit would provide the  output data based at least  partly on the plurality of coefficients, which in turn, are provided from a memory (as taught by Batruni) to be included in the process unit, wherein the memory would comprise a plurality of memory look-up units (as taught by Symes) for storing and retrieving the plurality of respective coefficients, so that the wireless RF transmitter would be enhanced with capability to provide the output data in place of actual output data of the  RF up-converter for the wireless RF transmission, via using the plurality of coefficients respectively efficiently retrieved from the plurality of memory look-up units,  whenever the RF up-converter is unavailable  in the wireless RF transmitter.
-Regarding claim 6, as for claim 5, Kim et al  in view of Batruni teaches that the plurality of coefficients are associated with, and obtained from the memory by being based on, the selected processing mode and used by the processing unit to provide the output data, in place or actual output data of the RF up-conveter of the wireless RF transmitter.
Kim et al  does not teach whether configuring the processing unit, via the plurality of memory look-up units of the processing unit, to select the plurality of coefficients, as claimed.
Batruni teaches that a processing unit can be configured to select a plurality of coefficients via a switch (as shown in figure 9B) and a memory ((G~1), (G~2) or (G~3), figure 9B) in such a way that the plurality of coefficients are selected by the switch and retrieved from the memory (see figure 9B and [0024, 0033, 0054]).
On the other hand, Symes teaches that a memory (340) can comprise a plurality of memory look-up units (REGISTERS) for storing and retrieving a plurality of respective pieces of information, (see figure 3 and [0052, 0053]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni, as taught by Symes, in such a way that in Kim et al  in view of Batruni, the processing unit would be configured to select the plurality of coefficients via a switch  and the memory (as further taught by Batruni) in a manner that the plurality of coefficients would be selected by the switch and retrieved from the memory, wherein the memory would comprise a plurality of memory look-up units (as taught by  Symes) for storing the plurality of coefficients, wherein the processing unit would be configured,  via the plurality of memory look-up units of the memory of the processing unit, to select the plurality of coefficients in a manner that  the plurality of coefficients would be selected by the switch and effectively retrieved from respective memory look-up units of the plurality of memory look-up unit (as taught by  Symes) of the memory of the processing unit, so that the wireless RF transmitter would be enhanced with capability to provide the output data in place of actual output data of the  RF up-converter for the wireless RF transmission, via using the plurality of coefficients respectively selectively and efficiently retrieved from the plurality of memory look-up units,  whenever the RF up-converter is unavailable  in the wireless RF transmitter.
-Regarding claim 10, as for claim 1,  Kim et al  in view of Batruni teaches that the plurality of coefficients are obtained by being based on the implemented multi-processing mode and used by the processing unit to provide the output data, in place or actual output data of the RF up-conveter of the wireless RF transmitter.
Kim et al  does not teach whether the method comprises obtaining, from at least a portion of a plurality of memory look-up units, the plurality of coefficients, as claimed.
Batruni teaches that a plurality of coefficients can be retrieved from a memory (represented by (G~1, G~2 or G~3), figure 9B).
On the other hand, Symes  teaches that a memory (340) can comprise a plurality of memory look-up units (REGISTERS) for storing and retrieving a plurality of respective pieces of information, (see figure 3 and [0052, 0053]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni, as further taught by Batruni and by Symes, in such a way that the processing unit would provide the  output data based at least  partly on the plurality of coefficients, which in turn, are provided from a memory (as taught by Batruni) to be included in the process unit, wherein the memory would comprise a plurality of memory look-up units (as taught by Symes) for effectively storing and retrieving the plurality of respective coefficients, so that the wireless RF transmitter would be enhanced with capability to provide the output data in place of actual output data of the  RF up-converter for the wireless RF transmission, via using the plurality of coefficients respectively efficiently retrieved from the plurality of memory look-up units,  whenever the RF up-converter is unavailable  in the wireless RF transmitter.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not, in part, persuasive.  
-As results, the previous claim objections have been withdrawn, and claim 2 is allowable.
-Applicant's arguments, with respect to claim 1 is not persuasive.
The applicant  mainly argues that in Batruni, the module (402), figure 4) is not a multiplication/accumulation processing unit, as claimed, because it does not include “multiplication”.  
The examiner respectfully disagrees.  Batruni teaches that the module (402) can have the same functionality and structure as a module ((300), figure 3)A)  (see [0039]), wherein the module (400) can be called herein as a multiplication/accumulation processing unit performing multiplications and accumulations because the module (400)  (as being the module (300))  comprises a plurality of multiplication/accumulation processing devices (302)s (see figure 3A), wherein each multiplication/accumulation processing device (see figure 3B and [0037]) comprises multipliers (+)s (“multipliers “, [0037]) coupled between a delay device (326, 324 or 322) and a summer (334) for performing multiplications, and a accumulator (334, 336) for performing an  accumulation, (see [0037]: “Filter 320, which corresponds to a filter such as 302 shown in FIG. 3A, includes delay stages 322, 324 and 326, and registers 328, 330 and 332. The numbers of delay stages and registers depend on implementation and may vary for other embodiments. Also included in the filter are a plurality of multipliers and a combiner 334. The state variable is sent to the delay stages to obtain state variables at previous times (i.e. xnj, xn-1j, xn-2j, etc.).  The variables for mode vector Gn is computed, negated, and sent to registers to be used as filter coefficients. Each of the delayed state variables is multiplied with the filter coefficient. The results are added by combiner 334 and then sent to another combiner 336, to be added to an input delayed by j time periods, un-j. x n+1 j is generated as the filter output”).
-Applicant's arguments, with respect to claims 9  and 15 are not persuasive because of similar reasons set forth above to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632